Title: To Thomas Jefferson from Thomas Newton, 18 November 1808
From: Newton, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington Novemb: 18. 1808
                  
                  From a beleif that Dr Upshaw’s professional talents eminently qualify him for Hospital or Regimental Surgeon, and from a persuation, I might add confidence, that he will ably perform the duties appertaining to that station.—I take the liberty of recommending him for that appointment.
                  I cannot forbear to mention a nother highly valuable qualification in favor of Dr Upshaw—He is a sound, intelligent and inflexible republican. 
                  With sentiments of the greatest esteem and respect I remains yrs. & & &
                  
                     Tho Newton 
                     
                  
               